State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: November 12, 2015                   520763
________________________________

In the Matter of RICKY LAND,
                    Appellant,
      v
                                            MEMORANDUM AND ORDER
ALBERT PRACK, as Director of
   Special Housing and Inmate
   Disciplinary Programs,
                    Respondent.
________________________________


Calendar Date:   September 22, 2015

Before:   Lahtinen, J.P., Rose, Lynch and Clark, JJ.

                             __________


     Ricky Land, Auburn, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Appeal from a judgment of the Supreme Court (McDonough,
J.), entered February 15, 2015 in Albany County, which dismissed
petitioner's application, in a proceeding pursuant to CPLR
article 78, to review a determination of the Commissioner of
Corrections and Community Supervision finding petitioner guilty
of violating a prison disciplinary rule.

     Judgment affirmed.    No opinion.

     Lahtinen, J.P., Rose, Lynch and Clark, JJ., concur.
                        -2-                  520763

ORDERED that the judgment is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court